       Case 1:19-cr-10113-FDS Document 44 Filed 01/24/20 Page 1 of 4



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA          )
                                  )
           v.                     )       Criminal No: 19-10113-FDS
LOUIS D. COLEMAN, III             )
           Defendant.             )

                     JOINT INTERIM STATUS REPORT

     Pursuant to Local Rule 116.5(b), the parties hereby file
the following Interim Status Report prepared in connection with
the Interim Status Conference scheduled for January 24, 2020.

     (1)(2)(3) Automatic Discovery/Pending Discovery Requests

     The Government has provided voluminous automatic discovery
in this case. On October 5, 2019 and on December 10, 2019, the
defendant requested additional discovery. The Government has
responded to these requests, including by providing additional
discovery, and is in the process of completing its production of
materials pursuant to these requests. The defendant reserves
the right to make additional discovery requests when the
Government’s production is complete.

     (4)   Protective Orders

     It does not currently appear that any protective orders are
anticipated by the parties. Should that change, the parties will
address those issues promptly.

     (5) Pretrial Motions

     The defendant will decide whether any pretrial motions will
be filed once the discovery process is complete.




                                      1
      Case 1:19-cr-10113-FDS Document 44 Filed 01/24/20 Page 2 of 4




     (6)   Expert Disclosure

     The parties propose that the government provide expert
disclosure 45 days prior to trial and the defendant provide
expert disclosure 14 days prior to trial.


     (7) Speedy Trial Clock

     The parties agree that all periods have been previously
excluded under the Speedy Trial Clock. The parties also agree
that the period from the Interim Appearance to the next Interim
Status Conference should also be excluded.

     (8)   Defense of Insanity or Alibi

     The defendant requests that the issue of whether he intends
to pursue a defense of insanity, public authority, or alibi be
deferred to the next status conference.


     (9)   Status of Plea Discussions and Estimated Length of
           Trial

     The parties have not engaged in plea discussions to date.
If this matter continues to trial, the Government estimates 3
weeks of trial presentation.

     (10) Interim Status Conference

     The parties respectfully request that the Court schedule
another Interim Status Conference to occur 45 days hence. The
parties respectfully request that the Court exclude the period
between January 24, 2020, and the next Interim Status Conference
be excluded from all Speedy Trial calculations pursuant to 18
U.S.C. § 3161(h)(7)(A) on the ground that the ends of justice
served by continuing the matter to facilitate the discovery
process outweigh the best interest of the public and the
defendant in a speedy trial.



                                    2
      Case 1:19-cr-10113-FDS Document 44 Filed 01/24/20 Page 3 of 4




                                        Respectfully submitted,

                                        ANDREW E. LELLING
                                        United States Attorney

                                 By:    /s/ Kenneth G. Shine
                                        KENNETH G. SHINE
                                        ROBERT E. RICHARDSON
                                        WILLIAM F. ABELY
                                        Assistant U.S. Attorneys

                                        LOUIS D. COLEMAN, III

                                 By:    /s/ Jane F. Peachy, Esq.
                                        JANE F. PEACHY, ESQ
                                        DAVID P. HOOSE, ESQ.
                                        WADE ZOLYNSKI, ESQ.




                       CERTIFICATE OF SERVICE

     This is to certify that I have this day served a copy of
the foregoing upon all counsel of record by electronic filing
notice.

                                        /s/ Kenneth G. Shine
                                        KENNETH G. SHINE
                                        Assistant U.S. Attorney




                                    3
Case 1:19-cr-10113-FDS Document 44 Filed 01/24/20 Page 4 of 4




                              4
